DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are presented for examination.
Claims 1-20 are rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
101 Analysis – Step 1
          Claims 1-9 are directed to a system for navigation (i.e., a computing system). Claims 10-20 are directed to a method for navigation (i.e., computer-implemented method). 
          Therefore, claims 1-20 are within at least one of the four statutory categories.
101 Analysis – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
         Independent claims 1, 10, and 18 include the recitations “…method for forecasting actor motion data: inputting, by a computing system comprising one or more computing devices, sensor data into one or more object detection models configured to receive sensor data, and in response to receipt of the sensor data, generate object detection data describing locations of a plurality of actors relative to an autonomous vehicle; receiving, by the computing system and as an output of the one or more object detection models, the object detection data describing the location of the plurality of the actors relative to the autonomous vehicle; inputting, by the computing system, the object detection data into a graph neural network comprising a plurality of nodes and a plurality of edges, the graph neural network configured to receive the object detection data, and in response to receipt of the object detection data, output motion forecast data with respect to the plurality of actors; iteratively updating, by the computing system, a plurality of node states respectively associated with the plurality of nodes; and receiving, by the computing system and as an output of the graph neural network, the motion forecast data with respect to the plurality of actors.” step. This “inputting…, receiving…, generating…, output… updating…, adjusting…” steps recite an abstract idea. 
The examiner submits that the foregoing “inputting…, receiving…, generating…, output… updating…, adjusting…” steps limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, the “inputting…, receiving…, generating…, output… updating…, adjusting…” steps in the context of the claims encompass a user mentally performing calculations to achieve the functions of “receive, as an output of the graph neural network, the motion forecast data with respect to the plurality of actors”. 
          Accordingly, the claim recites at least one abstract idea.

101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
          In the present case, the additional limitations beyond the above-noted abstract idea are “an object detection model configured to…, a memory that stores…, one or more computing devices…, one or more object detection models…, and…computer-implemented method…, computing system…” steps; “inputting…, receiving…, generating…, output… updating…, adjusting…” steps.
          For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
          Regarding the additional limitations of a “an object detection model configured to…, a memory that stores…, one or more computing devices…, one or more object detection models…, and…computer-implemented method…, computing system…” steps, the examiner submits that the step is recited at a high-level of generality (i.e., as a generic computer component) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The “inputting…, receiving…, generating…, output… updating…, adjusting…” steps are recited at a high-level of generality (i.e., as a generic data gathering/receiving/displaying means) such that they amount to mere solution activities to apply the recited abstract idea(s) in the field of navigation.
         Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

101 Analysis – Step 2B
         Regarding Step 2B of the Revised Guidance, the independent claims 1, 10, and 18 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional limitations of a “an object detection model configured to…, a memory that stores…, one or more computing devices…, one or more object detection models…, and…computer-implemented method…, computing system…” steps, the examiner submits that the step is recited at a high-level of generality (i.e., as a generic computer component) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The “an object detection model configured to…, a memory that stores…, one or more computing devices…, one or more object detection models…,” step are recited at a high-level of generality (i.e., as a generic data gathering/receiving/displaying means) such that they amount to mere solution activities to apply the recited abstract idea(s) in the field of navigation.
As explained, the additional elements are recited at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved.  See, e.g., MPEP §2106.05; Alice Corp. v. CLS Bank, 573 U.S., 208, 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention”).  Additionally, the transmission of data such as “output motion forecast data with respect to the plurality of actors; iteratively updating, by the computing system, a plurality of node states respectively associated with the plurality of nodes; and receiving, by the computing system and as an output of the graph neural network, the motion forecast data with respect to the plurality of actors.”, is not only an abstract idea, but further constitutes insignificant extra-solution activity (see MPEP for example: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network)). See, e.g. MPEP 2106.05; In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff’d on other grounds, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); see also CyberSource, 654 F.3d at 1371–72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability). Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Selecting information for collection, analysis and display constitute insignificant extra-solution activity). Hence, the claim(s) is/are not patent eligible.

Dependent claims 
          Step 1: claims 2-9 are dependent of claim 1 which is a system (thus the claims are to a machine. claims 11-17, and 19-20 are dependent of claims 10, 18 which is method (thus the claims are to a process (Step 1: yes).
Step 2A Prong One: claims 2-9, 11-17, and 19-20 recite the limitation of  “updating…, passing…, inputting…, receiving…, generating…, evaluating…, adjusting…” steps; and a “and back-propagating…” steps in (claims 2-9, 11-17, and 19-20). These claims recite an abstract idea which is directed to mental process. 
         Step 2A Prong Two: This judicial exception is not integrated into a practical application, the claims do not include any additional elements that integrate the abstract idea into a practical application. The “updating…, passing…, inputting…, receiving…, generating…, evaluating…, adjusting…” steps; and a “and back-propagating…” step are recited at a high-level of generality (i.e., as a generic outputting/data gathering means/display means) and amount to mere solution activities to apply the recited abstract idea(s) and/or solution activities in the field of navigation.
          Step 2B: The claims 2-9, 11-17, and 19-20 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong Two. 
         As such, 1-20  are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Djuric et al. (US Pub. No.: 2019/0049970 A1: hereinafter “Djuric”).

          Consider claims 1, 10, and 18:
                   Djuric teaches a computing system, computer-implemented method (See Djuric, e.g., “Systems and methods for predicting object motion and controlling autonomous vehicles…obtaining data associated with a geographic area in which the object is located….generating a combined data set associated with the object based at least in part on a fusion of the state data and the data associated with the geographic area in which the object is located….receiving an output from the machine-learned model…” of Abstract, ¶ [0005]-¶ [0007], ¶ [0021]-¶ [0027], and Fig. 1 elements 100-137, Fig. 2 elements 200-212, Fig. 6 steps 602-614, and Fig. 9 steps 902-920) comprising: an object detection model configured to receive sensor data (See Djuric, e.g., “…The sensor(s) 112 can be configured to acquire sensor data 118 associated with one or more objects that are proximate to the vehicle 104 (e.g., within a field of view of one or more of the sensor(s) 112). …” of ¶ [0047]-¶ [0050], ¶ [0095]-¶ [0103], ¶ [0104]-¶ [0114], and Fig. 1 elements 100-137, Fig. 2 elements 200-212, Fig. 6 steps 602-614, and Fig. 9 steps 902-920), and in response to receipt of the sensor data, generate object detection data describing locations of a plurality of actors relative to an autonomous vehicle (See Djuric, e.g., “…the vehicle computing system 102 can generate a combined data set 137 associated with the object 302 based at least in part on a fusion of the state data 130 and the data associated with the geographic area 204 in which the object 302 is located….generate image data 300 based at least in part on the fusion of the state data 130 and the data associated with the geographic area 204 in which the object 302 is located…” of ¶ [0047]-¶ [0050], ¶ [0095]-¶ [0103], ¶ [0104]-¶ [0114], and Fig. 1 elements 100-137, Fig. 2 elements 200-212, Fig. 6 steps 602-614, and Fig. 9 steps 902-920); a graph neural network comprising a plurality of nodes and a plurality of edges (See Djuric, e.g., “…the prediction system can provide data indicative of the one or more predicted future locations to a motion planning system of the autonomous vehicle…” of ¶ [0035], ¶ [0047]-¶ [0050], ¶ [0095]-¶ [0103], ¶ [0104]-¶ [0114], and Fig. 1 elements 100-137, Fig. 2 elements 200-212, Fig. 6 steps 602-614, and Fig. 9 steps 902-920), the graph neural network configured to receive the object detection data (See Djuric, e.g., “…the prediction system can provide data indicative of the one or more predicted future locations to a motion planning system of the autonomous vehicle….generate a motion plan for the autonomous vehicle based at least in part on the data indicative of the predicted trajectory (e.g., future location(s)) of the object…” of ¶ [0035], ¶ [0047]-¶ [0050], ¶ [0095]-¶ [0103], ¶ [0104]-¶ [0114], and Fig. 1 elements 100-137, Fig. 2 elements 200-212, Fig. 6 steps 602-614, and Fig. 9 steps 902-920), and in response to receipt of the object detection data, output motion forecast data with respect to the plurality of actors; a memory that stores a set of instructions (See Djuric, e.g., “…generate a motion plan for the autonomous vehicle based at least in part on the data indicative of the predicted trajectory (e.g., future location(s)) of the object…” of ¶ [0035], ¶ [0047]-¶ [0050], ¶ [0095]-¶ [0103], ¶ [0104]-¶ [0114], and Fig. 1 elements 100-137, Fig. 2 elements 200-212, Fig. 6 steps 602-614, and Fig. 9 steps 902-920); one or more processors which use the set of instructions to: input sensor data into one or more object detection models (See Djuric, e.g., “…the vehicle computing system 102 can generate a combined data set 137 associated with the object 302 based at least in part on a fusion of the state data 130 and the data associated with the geographic area 204 in which the object 302 is located….generate image data 300 based at least in part on the fusion of the state data 130 and the data associated with the geographic area 204 in which the object 302 is located…” of ¶ [0047]-¶ [0050], ¶ [0095]-¶ [0103], ¶ [0104]-¶ [0114], and Fig. 1 elements 100-137, Fig. 2 elements 200-212, Fig. 6 steps 602-614, and Fig. 9 steps 902-920); receive, as an output of the one or more object detection models, the object detection data describing the locations of the plurality of the actors relative to the autonomous vehicle (See Djuric, e.g., “…generate image data 300 based at least in part on the fusion of the state data 130 and the data associated with the geographic area 204 in which the object 302 is located…” of ¶ [0047]-¶ [0050], ¶ [0095]-¶ [0103], ¶ [0104]-¶ [0114], and Fig. 1 elements 100-137, Fig. 2 elements 200-212, Fig. 6 steps 602-614, and Fig. 9 steps 902-920); input the object detection data into the graph neural network (See Djuric, e.g., “…the machine-learned model can be or can otherwise include one or more various model(s) such as, for example, neural networks (e.g., deep neural networks), or other multi-layer non-linear models. Neural networks can include convolutional neural networks, recurrent neural networks (e.g., long short-term memory recurrent neural networks), feed-forward neural networks, and/or other forms of neural networks…” of ¶ [0027], ¶ [0047]-¶ [0053], ¶ [0095]-¶ [0103], ¶ [0104]-¶ [0114], and Fig. 1 elements 100-137, Fig. 2 elements 200-212, Fig. 6 steps 602-614, and Fig. 9 steps 902-920); iteratively update a plurality of node states respectively associated with the plurality of nodes (See Djuric, e.g., “…The vehicle computing system 102 can generate a motion plan 134 for the vehicle 104 based at least in part on the output 406…The vehicle computing system 102 can cause the vehicle 104 to travel in accordance with the motion plan 134…” of ¶ [0027], ¶ [0047]-¶ [0053], ¶ [0095]-¶ [0103], ¶ [0104]-¶ [0114], and Fig. 1 elements 100-137, Fig. 2 elements 200-212, Fig. 6 steps 602-614, and Fig. 9 steps 902-920); and receive, as an output of the graph neural network, the motion forecast data with respect to the plurality of actors (See Djuric, e.g., “…controlling a motion of the vehicle based at least in part on the output. For instance, the vehicle computing system 102 can control a motion of the vehicle 104 based at least in part on the output 406 from the model 136 (e.g., the machine-learned model)…” of ¶ [0027], ¶ [0047]-¶ [0053], ¶ [0095]-¶ [0103], ¶ [0104]-¶ [0114], and Fig. 1 elements 100-137, Fig. 2 elements 200-212, Fig. 6 steps 602-614, and Fig. 9 steps 902-920).

          Consider claims 2, 11:
                   Djuric teaches everything claimed as implemented above in the rejection of claims 1, 10. In addition, Djuric teaches wherein iteratively updating the plurality of nodes states comprises passing a plurality of messages from a transmitting node of the plurality of nodes to a receiving node of the plurality of nodes (See Djuric, e.g., “…The vehicle computing system 102 can generate a motion plan 134 for the vehicle 104 based at least in part on the output 406…The vehicle computing system 102 can cause the vehicle 104 to travel in accordance with the motion plan 134…” of ¶ [0027], ¶ [0047]-¶ [0053], ¶ [0095]-¶ [0103], ¶ [0104]-¶ [0114], and Fig. 1 elements 100-137, Fig. 2 elements 200-212, Fig. 6 steps 602-614, and Fig. 9 steps 902-920).

          Consider claims 3, 12:
                   Djuric teaches everything claimed as implemented above in the rejection of claims 2, 11. In addition, Djuric teaches wherein a number of the plurality of messages that are passed from the transmitting node of the plurality of nodes to the receiving node of the plurality of nodes corresponds with a hyperparameter of the system (See Djuric, e.g., “…The vehicle computing system 102 can generate a motion plan 134 for the vehicle 104 based at least in part on the output 406…The vehicle computing system 102 can cause the vehicle 104 to travel in accordance with the motion plan 134…” of ¶ [0027], ¶ [0047]-¶ [0053], ¶ [0095]-¶ [0103], ¶ [0104]-¶ [0114], and Fig. 1 elements 100-137, Fig. 2 elements 200-212, Fig. 6 steps 602-614, and Fig. 9 steps 902-920).

          Consider claims 4, 13:
                   Djuric teaches everything claimed as implemented above in the rejection of claims 2, 11. In addition, Djuric teaches wherein passing the plurality of messages from the transmitting node of the plurality of nodes to the receiving node of the plurality of nodes comprises transforming the message into a local coordinate system of the respective receiving node (See Djuric, e.g., “…The vehicle computing system 102 can generate a motion plan 134 for the vehicle 104 based at least in part on the output 406…The vehicle computing system 102 can cause the vehicle 104 to travel in accordance with the motion plan 134…” of ¶ [0050]-¶ [0053], ¶ [0095]-¶ [0103], ¶ [0104]-¶ [0114], and Fig. 1 elements 100-137, Fig. 2 elements 200-212, Fig. 6 steps 602-614, and Fig. 9 steps 902-920).

          Consider claims 5, 14:
                   Djuric teaches everything claimed as implemented above in the rejection of claims 1, 10. In addition, Djuric teaches wherein iteratively updating the plurality of nodes states comprises, for each respective node of the plurality of nodes, aggregating a plurality of respective messages from each other node of the plurality of nodes (See Djuric, e.g., “…the combined data set 137 (e.g., the image data 200) can include a plurality of images 206A-C based on the fusion of the state data 130 and the data associated with the geographic area 204…” of ¶ [0054]-¶ [0058], ¶ [0095]-¶ [0103], ¶ [0104]-¶ [0114], and Fig. 1 elements 100-137, Fig. 2 elements 200-212, Fig. 6 steps 602-614, and Fig. 9 steps 902-920).

          Consider claims 6, 15:
                   Djuric teaches everything claimed as implemented above in the rejection of claims 5, 14. In addition, Djuric teaches wherein the respective messages comprise data describing at least one of relative locations or relative trajectories of the other nodes with respect to the respective node of the plurality of nodes (See Djuric, e.g., “…The model 136 (e.g., the machine-learned model) can be configured to determine the predicted trajectory 504 of the object 302 based at least in part on the image data 300…” of ¶ [0054]-¶ [0058], ¶ [0095]-¶ [0103], ¶ [0104]-¶ [0114], and Fig. 1 elements 100-137, Fig. 2 elements 200-212, Fig. 6 steps 602-614, and Fig. 9 steps 902-920).

          Consider claims 7, 16:
                   Djuric teaches everything claimed as implemented above in the rejection of claims 1, 10. In addition, Djuric teaches wherein iteratively updating the plurality of the node states comprises, for each respective node of the plurality of node states, updating a respective hidden node state and a respective output node state of the respective node (See Djuric, e.g., “…generate a motion plan for the autonomous vehicle based at least in part on the data indicative of the predicted trajectory (e.g., future location(s)) of the object…” of ¶ [0035], ¶ [0047]-¶ [0050], ¶ [0095]-¶ [0103], ¶ [0104]-¶ [0114], and Fig. 1 elements 100-137, Fig. 2 elements 200-212, Fig. 6 steps 602-614, and Fig. 9 steps 902-920).

          Consider claims 8, 17:
                   Djuric teaches everything claimed as implemented above in the rejection of claims 1, 10. In addition, Djuric teaches further comprising a plurality of multilayer perceptrons, and wherein iteratively updating the plurality of the node states comprises, for each of the plurality of node states: inputting the object detection data into the plurality of multilayer perceptrons (See Djuric, e.g., “…The vehicle computing system 102 can generate a motion plan 134 for the vehicle 104 based at least in part on the output 406…The vehicle computing system 102 can cause the vehicle 104 to travel in accordance with the motion plan 134…” of ¶ [0027], ¶ [0047]-¶ [0053], ¶ [0095]-¶ [0103], ¶ [0104]-¶ [0114], and Fig. 1 elements 100-137, Fig. 2 elements 200-212, Fig. 6 steps 602-614, and Fig. 9 steps 902-920); and receiving, as respective outputs of the plurality of multilayer perceptrons, a plurality of output node states (See Djuric, e.g., “…The vehicle computing system 102 can generate a motion plan 134 for the vehicle 104 based at least in part on the output 406…The vehicle computing system 102 can cause the vehicle 104 to travel in accordance with the motion plan 134…” of ¶ [0027], ¶ [0047]-¶ [0053], ¶ [0095]-¶ [0103], ¶ [0104]-¶ [0114], and Fig. 1 elements 100-137, Fig. 2 elements 200-212, Fig. 6 steps 602-614, and Fig. 9 steps 902-920).

          Consider claim 9:
                   Djuric teaches everything claimed as implemented above in the rejection of claim 1. In addition, Djuric teaches wherein the one or more object detection models are further configured to receive map data (See Djuric, e.g., “…The data associated with the geographic area in which the object 810 is located can include at least one of map data 120 associated with the geographic area…” of ¶ [0050]-¶ [0053], ¶ [0095]-¶ [0103], ¶ [0104]-¶ [0114], and Fig. 1 elements 100-137, Fig. 2 elements 200-212, Fig. 6 steps 602-614, and Fig. 9 steps 902-920) and generate the object detection data based at least in part on the map data (See Djuric, e.g., “…map data that provides information that assists the computing system in comprehending and perceiving its surrounding environment and its relationship thereto…” of ¶ [0050]-¶ [0053], ¶ [0095]-¶ [0103], ¶ [0104]-¶ [0114], and Fig. 1 elements 100-137, Fig. 2 elements 200-212, Fig. 6 steps 602-614, and Fig. 9 steps 902-920), and wherein the one or more processors further use the set of instructions to input the map data into the one or more object detection models (See Djuric, e.g., “…The autonomy computing system 114 can identify one or more objects that are proximate to the vehicle 104 based at least in part on the sensor data 118 and/or the map data 120. For example, the perception system 124 can process the sensor data 118 to detect one or more objects that are within the surrounding environment of the vehicle 104 as well as state data 130 associated therewith…” of ¶ [0050]-¶ [0053], ¶ [0095]-¶ [0103], ¶ [0104]-¶ [0114], and Fig. 1 elements 100-137, Fig. 2 elements 200-212, Fig. 6 steps 602-614, and Fig. 9 steps 902-920).

          Consider claim 19:
                   Djuric teaches everything claimed as implemented above in the rejection of claim 18. In addition, Djuric teaches further comprising evaluating, by the computing system, a loss function that describes the comparison of the motion forecast data with respect to ground truth motion forecast data (See Djuric, e.g., “…The models 740/750 can be trained according to the loss functions described herein to determine a plurality of predicted trajectories for an object as well as one or more confidence levels (e.g., trajectory confidence levels, way-point confidence levels)…” of ¶ [0050]-¶ [0053], ¶ [0095]-¶ [0103], ¶ [0104]-¶ [0114], and Fig. 1 elements 100-137, Fig. 2 elements 200-212, Fig. 6 steps 602-614, and Fig. 9 steps 902-920) and adjusting, by the computing system, at least one parameter of the one or more object detection models and at least one parameter of the graph neural network based on the evaluation of the loss function (See Djuric, e.g., “…The models 740/750 can be trained according to the loss functions described herein to determine a plurality of predicted trajectories for an object as well as one or more confidence levels (e.g., trajectory confidence levels, way-point confidence levels)…” of ¶ [0050]-¶ [0053], ¶ [0095]-¶ [0103], ¶ [0104]-¶ [0114], and Fig. 1 elements 100-137, Fig. 2 elements 200-212, Fig. 6 steps 602-614, and Fig. 9 steps 902-920).

         Consider claim 20:
                   Djuric teaches everything claimed as implemented above in the rejection of claim 18. In addition, Djuric teaches further comprising back-propagating, by the computing system, errors through the graph neural network and the one or more object detection models (See Djuric, e.g., “…training the model 136 to evaluate which trajectory of a set of trajectories is closest to a ground truth. Closeness can be measured by the average displacement error (L2) of the waypoints to the ground truth, checking the azimuth angle, and/or other approaches…” of ¶ [0050]-¶ [0053], ¶ [0095]-¶ [0103], ¶ [0104]-¶ [0114], and Fig. 1 elements 100-137, Fig. 2 elements 200-212, Fig. 6 steps 602-614, and Fig. 9 steps 902-920) to determine, by the computing system, a gradient of the loss function to train to the graph neural network and the one or more object detection models in an end-to-end configuration (See Djuric, e.g., “…The data associated with the geographic area 204 in which the object 302 is located can include at least one of map data 120 associated with the geographic area 204, sensor data 118 associated with the geographic area 204 (e.g., sensor data 118 acquired within the geographic area 204 and/or otherwise indicative of feature(s) of the geographic area 204)…” of ¶ [0050]-¶ [0053], ¶ [0095]-¶ [0103], ¶ [0104]-¶ [0114], and Fig. 1 elements 100-137, Fig. 2 elements 200-212, Fig. 6 steps 602-614, and Fig. 9 steps 902-920).
             
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

          Ferguson et al. (US Pat. No.: 9,248,834 B1) teaches “Aspects of the disclosure relate to detecting and responding to objects in a vehicle's environment. For example, an object may be identified in a vehicle's environment, the object having a heading and location. A set of possible actions for the object may be generated using map information describing the vehicle's environment and the heading and location of the object. A set of possible future trajectories of the object may be generated based on the set of possible actions. A likelihood value of each trajectory of the set of possible future trajectories may be determined based on contextual information including a status of the detected object. A final future trajectory is determined based on the determined likelihood value for each trajectory of the set of possible future trajectories. The vehicle is then maneuvered in order to avoid the final future trajectory and the object.”

         Lan et al. (US Pub. No.: 2019/0152490 A1) teaches “Systems and methods for determining object motion and controlling autonomous vehicles are provided. In one example embodiment, a computing system includes processor(s) and one or more tangible, non-transitory, computer readable media that collectively store instructions that when executed by the processor(s cause the computing system to perform operations. The operations include obtaining data associated with a first object and one or more second objects within a surrounding environment of an autonomous vehicle. The operations include determining an interaction between the first object and the one or more second objects based at least in part on the data. The operations include determining one or more predicted trajectories of the first object within the surrounding environment based at least in part on the interaction between the first object and the one or more second objects. The operations include outputting data indicative of the one or more predicted trajectories of the first object.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BABAR SARWAR/Primary Examiner, Art Unit 3667